Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 10, 1993, convicting defendant, after a non-jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
Defendant and his companion entered the apartment where the complainant had been staying, displayed their guns, and the companion then fired his weapon when the complainant failed to give them information. This evidence sufficiently demonstrates that defendant, while acting in concert with another, criminally possessed a firearm (see, People v La Belle, 18 NY2d 405, 412).
*478We note that the court’s dismissal of the eighth count of the indictment, criminal possession of a weapon in the second degree, is clearly not inconsistent or repugnant with defendant’s conviction for criminal possession of a weapon in the third degree, as the third degree count does not require proof of intent to use the firearm, but merely requires proof of intent to possess. Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Nardelli, JJ.